DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 12/09/2019, are currently pending and are under consideration. 
Claim Objections
Claims 2-6 and 10 are objected to because of the following informalities:  
Claim 2, line 2, “circuitry generate” should read “circuitry generates”.
Claim 3, line 2, “circuitry use” should read “circuitry uses”.
Claim 4, line 2, “circuitry use” should read “circuitry uses”.
Claim 5, line 2, “circuitry output” should read “circuitry outputs”.
Claim 6, line 2, “circuitry output” should read “circuitry outputs”.
Claim 10, line 6, “operation need” should read “operation needs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 7 and 8 recite “trained models”, however independent claim 1, which both claims depend upon, only recites a single trained model. Therefore, the multiple “trained models” in claims 7 and 8 are unclear. 
Claim 9 is rejected based on its dependency on claim 8. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a medical information processing apparatus, method, and system configured to acquire processed medical signals and output a diagnosis result using a trained model. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 19 are directed towards an apparatus and system, and claim 9 is directed towards a method, and this meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 9, and 19 recite an apparatus, method, and system for outputting a diagnosis result by applying a trained model on processed medical signals. The limitation of an apparatus, method, and system for outputting a diagnosis result, as drafted in claims 1, 9, and 19, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 9, and 19 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of processing circuitry is recited at a high level of generality (i.e. as generic processing circuitry to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the diagnosis result to a user or to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using generic computer components. Mere 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avinash et al. (US Patent Application Publication 2010/0082506), hereinafter Avinash.
Regarding claims 1 and 11, Avinash teaches a medical information processing apparatus and method comprising processing circuitry (e.g. Abstract) configured to: acquire a plurality of processed medical signals 5regarding a subject by performing at least one of different imaging techniques and different signal processing operations, and output a diagnosis result by applying a trained model to the plurality of processed medical signals (e.g. Pars. [0027]-[0028]: acquire medical data and perform data processing and output a report with results; Fig. 2). [Note: As recited, the claims are so broad they read on any generic processor for acquiring, processing, and analyzing medical signals, and outputting a diagnosis result.] 
Regarding claims 2 and 12, Avinash further teaches wherein the processing circuitry generate a processed medical signal for each signal processing operation by performing a plurality of signal 
Regarding claims 3 and 13, Avinash further teaches wherein the processing circuitry use a first processed medical signal generated by a first signal processing operation in a subsequent second signal processing operation, during the signal- processing operations (e.g. Fig. 9: data is processed and organized in step 162 and then different features are identified using the processed data in step 168).
Regarding claims 4 and 14, Avinash further teaches wherein the processing circuitry use the medical signal in each of the plurality of signal processing operations, during the signal processing operations (e.g. Fig. 3: using medical signals acquired from a patient for signal processing step 58).
Regarding claims 5 and 15, Avinash further teaches wherein the processing circuitry output a single diagnosis result based on a plurality of diagnosis results (e.g. Fig. 11: graphical or audio output; Par. [0058]).
Regarding claims 6 and 16, Avinash further teaches wherein the processing circuitry output a single diagnosis result for each of the processed medical signals (e.g. Fig. 11: indexed results 196; Par. [0058]).
Regarding claims 7 and 17, Avinash further teaches wherein the processing circuitry apply trained models including an identical parameter to the processed medical signals (e.g. Par. [0059], last sentence: based on the particular diagnostic outcomes, data similar to the outcome is collected and processed and used in the model).
Regarding claims 8 and 18, Avinash further teaches wherein the processing circuitry apply trained models including different parameters to the processed medical signals (e.g. Par. [0060]: different features can be used in the learning algorithms).
Regarding claim 9, Avinash further teaches wherein the processing circuitry apply a trained model trained for a particular processed medical signal (e.g. Par. [0059], last sentence).
Regarding claim 10, Avinash further teaches wherein the diagnosis result includes at least one of a result of a process of determining whether a disease is benign or malignant, a result of a process of determining whether a disease is suspected or not, and a result of a process of determining whether a treatment and/or an operation need be performed (e.g. Fig. 9: image data is used for the data processing and classification and result output; Par. [0051]: image data that can be used in PET scans that are used for diagnosis of coronary artery disease; Claim 15).
Regarding claim 19, Avinash teaches a medical information processing system comprising: a medical information management apparatus that stores thereon a medical signal (e.g. Pars. [0024]-[0025]); a signal processing apparatus that performs a plurality of signal processing operations on the medical signal and generates a processed medical signal for each of the signal processing operations (e.g. Par. [0024]).
Regarding claim 20, Avinash further teaches a trained model trained to take the medical signal as an input, and output a diagnosis result of the medical signal (e.g. Fig. 9: medical data is input and results based on the classification are output), wherein the signal processing apparatus comprises processing circuitry that outputs a diagnosis result by applying the trained model to the generated processed medical signals (e.g. Fig. 9; Pars. [0023]-[0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeshima (US 2019/0336033) teaches a medical data processing apparatus, magnetic resonance imaging apparatus, and learned model generating method.
Hsieh et al. (US 2018/0144466) teaches deep learning medical systems and methods for image acquisition. 
Hsieh et al. (US 2018/0144243) teaches methods and apparatus for improved deep learning-based medical systems. 
Li et al. (US 2021/0089812) teaches a medical imaging device and image processing method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792